IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 1, 2009
                                     No. 08-51073
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellant

v.

DAVID ALBERTO CORRAL

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:05-CR-1684-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       David Alberto Corral moves for appointment of counsel for his appeal of
his judgment of conviction and sentence. He also moves for transcripts and the
reporter’s record at the Government’s expense.
       On March 6, 2007, the Court issued a judgment dismissing Corral’s direct
appeal (no. 06-51554), reasoning that his notice of appeal did not evince an
intent to appeal from any action of the district court. The judgment issued as
the mandate on that same date. Because no extraordinary circumstances are

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-51073

presented by Corral’s second attempt to directly appeal his guilty-plea conviction
and sentence, the Court declines to recall the mandate in appeal no. 06-51554.
5 TH C IR. R. 41.2.
      Accordingly, IT IS ORDERED that the motions filed by Corral are
DENIED as moot, and the instant appeal is DISMISSED as frivolous. 5 TH C IR.
R. 42.2




                                        2